85 F.3d 616
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Ronald GRAHAM, Petitioner.
No. 96-518.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided May 7, 1996.

On Petition for Writ of Mandamus.
Ronald Graham, Petitioner Pro Se.
PETITION DENIED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Ronald Graham has filed a petition for a writ of mandamus seeking an order from this court forbidding certain judges and court personnel from further participation in any of Graham's lawsuits and directing that his cases henceforth be heard in Roanoke, Virginia.   Mandamus is a drastic remedy to be used only in extraordinary circumstances.  Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).   Mandamus relief is only available when there are no other means by which the relief sought could be granted.  In re Beard, 811 F.2d 818, 826 (4th Cir.1987).   The party seeking mandamus relief carries the heavy burden of showing that he has "no other adequate means to attain the relief he desires" and that his right to such relief is "clear and indisputable."  Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).   Graham has not made such a showing.   Accordingly, although we grant Graham's application to proceed in forma pauperis, we deny mandamus relief.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument wold not aid the decisional process.   We deny the motion to transfer, the motion to prevent certain judges from handling future cases, and the motion to be subpoenaed as a witness.


2
PETITION DENIED.